04/12/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs March 15, 2022

         STATE OF TENNESSEE v. MARK DEWAYNE MCMURRY

                 Appeal from the Criminal Court for Sumner County
                  No. 83CC1-2020-CR-304 Dee David Gay, Judge
                     ___________________________________

                            No. M2021-00223-CCA-R3-CD
                        ___________________________________


Defendant, Mark Dewayne McMurry, was indicted for and pleaded guilty to robbery. Prior
to sentencing, Defendant moved to recuse the trial judge. The trial court denied
Defendant’s motion for recusal and, following a sentencing hearing, sentenced Defendant
as a Range II multiple offender to serve 10 years in incarceration. In this appeal as of right,
Defendant challenges his sentence as excessive and argues that the trial court should have
granted his motion for recusal. Following our careful review of the record, we affirm the
judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT H. MONTGOMERY, JR., J., joined.

Ethan C. Ingham (on appeal), Nashville, Tennessee; Jocelyn Mims (at the motion for
recusal hearing and sentencing hearing), Gallatin, Tennessee, for the appellant, Mark
Dewayne McMurry.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Ray Whitley, District Attorney General; Tara Wyllie and Lytle Anthony
James, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                         OPINION

                           Factual and procedural background
        On November 23, 2020, Defendant entered an open guilty plea to robbery. Pursuant
to the negotiated plea agreement, Defendant was to be sentenced as a Range II multiple
offender. On January 15, 2021, Defendant filed a motion to recuse the trial judge from
sentencing him on the grounds that the trial judge, while serving as an assistant district
attorney general in 1990, prosecuted Defendant in a highly publicized trial on three charges
of sexual offenses. Defendant averred that the trial judge was prejudiced against him
because, during the trial, the trial judge/former prosecutor stated, “[t]here is a dark side to
[Defendant] which teachers and coaches don’t see, and when that dark side surfaces, no
young girl is safe.” Defendant’s convictions in that case were overturned by the Tennessee
Supreme Court.1 Defendant also alleged prejudice on the grounds that the trial judge
prosecuted him on a drug charge in 2002 for which conviction he was sentenced as a Range
III persistent offender to a sentence of split confinement with a lengthy period of probation.
Defendant pointed out that, by contrast, he was convicted on the same day in a forgery and
theft case prosecuted by another assistant district attorney and was sentenced as a Range II
multiple offender. Finally, Defendant alleged that the trial judge showed prejudice against
Defendant when he remarked at Defendant’s arraignment in this case that it had “been a
while” since Defendant was before the court.

        The trial court conducted a hearing on Defendant’s motion to recuse on January 25,
2021, the day of Defendant’s scheduled sentencing hearing. Defendant testified that the
trial judge prosecuted him for three sexual offenses in 1990. At the time of his 1990 trial,
Defendant “was a star football player, basketball [player], and [he] played every sport.”
He testified that the media covered his trial extensively. Defendant believed that the trial
judge/former prosecutor “had something against [him].” Defendant could not remember
“too much about” the trial itself, but he appealed his convictions, and the Tennessee
Supreme Court reversed them. Defendant also testified regarding his 2002 convictions in
two separate cases that were prosecuted by different assistant district attorneys. He
testified, “I know I got a bunch of time back then for charges that should have been
dismissed.”

       Defendant recalled that, at the arraignment in this case, the trial judge remembered
him and commented, “it’s been a long time.” Defendant testified, “I’ve always felt like
Judge Gay wanted to see me behind bars.” Defendant testified that he “just wanted to be
treated fairly.” He affirmed that it was not his intention to delay the proceedings in this
case and that he did not file the motion to recuse for any improper purpose.


        1
           In State v. In the Matter of Mark McMurry, No. 01S01-9205-CV-00059, 1993 WL 292527 (Tenn.
July 12, 1993) (opinion withdrawn from publication), our supreme court reversed the ruling of the trial
court allowing the State to introduce evidence of Defendant’s alleged prior sexual misconduct, concluding
that the trial court erred in determining that the prior bad acts were part of a common scheme or plan. The
reversal had nothing to do with the prosecutor’s remarks.
                                                   -2-
        A transcript of Defendant’s arraignment in this case reflects that the trial court stated
to Defendant, “I haven’t seen you in a long time, sir. Are you doing okay?” Defense
counsel informed the trial court that she was unable to obtain the court file from
Defendant’s 1990 trial. Defense counsel did not admit as exhibits to the hearing any news
articles or other media coverage of the trial. Counsel stated that when she received the
presentence report for the current matter, she learned of Defendant’s 2002 convictions. She
discovered that Defendant was sentenced as a Range III offender in the case on which the
trial judge was the prosecutor and that, in two other cases disposed of on the same day and
prosecuted by another assistant district attorney, Defendant was sentenced as a Range II
offender.

       At the conclusion of the recusal hearing, the trial court noted that Defendant’s 1990
trial was “highly publicized” because Defendant was recognized for his athletic ability.
The trial court stated, “He’s one of the best running backs that’s ever come out of Sumner
County, and I found myself in a difficult position as a prosecutor in this case.” The trial
court stated:

        Now, the arena in this particular case is the court room where all the –
        everything is laid out in court, and I am an advocate for three young child
        abuse victims, in my opinion, at the time, and what I say in court does not
        necessarily reflect my personal opinion of a defendant. We must be
        advocates, [defense counsel].

        And for those times that I prosecuted and tried those cases involving sexual
        abuse of children, you cannot help but get tied up in the lives of those young
        victims. Some I never forget because of the trauma, but that doesn’t mean
        that I have a lifelong bias against the defendant that caused it. My statements
        were legal, my statements were professional, and that’s what we do in this
        arena.

        In its written order denying Defendant’s motion, the trial court explicitly stated that
it could preside over Defendant’s sentencing “fairly, impartially, and without bias.” The
trial court noted that Defendant’s motion did not procedurally comply with Tennessee
Supreme Court Rule 10B in that Defendant did not support the motion with an affidavit
and failed to state that the motion was not being presented for any improper purpose.
Further, the motion was not promptly filed, as contemplated by the rule.2 The trial court
noted that Defendant did not allege bias during the seven months that his case was pending
        2
          “‘[R]ecusal motions must be filed promptly after the facts forming the basis for the motion
become known, and the failure to assert them in a timely manner results in a waiver of a party’s right to
question a judge’s impartiality.’” Duke v. Duke, 398 S.W.3d 665, 670 (Tenn. Ct. App. 2012) (quoting
Kinard v. Kinard, 986 S.W.2d 220, 228 (Tenn. Ct. App. 1998)); see also Tenn. Sup. Ct. R. 10 B § 1.01.
                                                  -3-
prior to sentencing. Nevertheless, the trial court stated in its order that it “overlooked the
issue and held an evidentiary hearing.”

       The trial court found that when prosecuting Defendant “in 1990 in a highly
publicized trial[,]” the trial judge “was merely doing his job and performing his statutory
duties in the prosecution of that case.” The order states that during the trial judge’s time
as an assistant district attorney, he “prosecuted many defendants for many different crimes”
and “there was no evidence anywhere that would lead a reasonable person to conclude that
the [c]ourt was biased or prejudiced years later as a judge against [D]efendant in 2020 other
than he was merely performing his duties as an Assistant District Attorney in those
prosecutions.” Relative to the trial court’s comment to Defendant at Defendant’s
arraignment, the trial court found that it “was merely a greeting and nothing else.”

      The trial court concluded that there was no subjective or objective basis for recusal
and denied Defendant’s motion.

                                    Sentencing Hearing

       A sentencing hearing was conducted immediately following the recusal hearing.
Gallatin Police Sergeant Michael Tinker testified that he investigated the case. He
interviewed the victim, who stated that she was at her niece’s residence and had gone to
her car to get groceries out of the vehicle when a black male drove up beside her and made
“small talk.” The man then approached the victim and grabbed her purse. She resisted,
and he pushed her to the ground, took her purse, and fled. The victim viewed a six-person
photographic lineup and eliminated three people but was unable to identify Defendant.

        While Sergeant Tinker was interviewing the victim, someone approached a patrol
officer, who was responding to an unrelated incident “down the street” from where the
robbery occurred, and asked the officer if police were looking for Defendant. That person
stated that Defendant had just been at his or her house “in a panic” and left in a vehicle that
was similar to the vehicle described by the victim. Sergeant Tinker pinged the victim’s
cell phone to an address where Defendant had a “history.” Police located Defendant at the
residence. Police found a wallet containing Defendant’s identification and the victim’s
credit cards among a pile of Defendant’s belongings. Police also found the victim’s cell
phone in a vehicle that another resident of the house stated he had loaned Defendant on the
night of the robbery.

       In a recorded conversation at the jail, Defendant confessed to Sergeant Tinker,
stating that he was high on cocaine and methamphetamine at the time of the robbery and
“saw an opportunity.” Defendant stated that he was remorseful for what he had done.

                                             -4-
        Defendant testified that his drugs of choice were marijuana and cocaine. On the day
of the robbery, a friend had mixed methamphetamine into his drugs without his knowledge.
Defendant testified that he had sought help for his drug addiction prior to the robbery. He
“realized he had a problem” and called “a few rehabilitation centers trying to get in.”
Defendant testified that his “health had failed [him]” and that he had suffered two heart
attacks and kidney failure and had undergone prostate surgery. Defendant said, “things
weren’t working out” and he “chose to get high.”

       Defendant testified that while awaiting sentencing, he was accepted into the Men of
Valor rehabilitation program. Defendant stated that he suffered from Post-Traumatic
Stress Disorder (“PTSD”) as a result of having been convicted of criminally negligent
homicide in 2014 and having served a 42-month sentence. Defendant stated his desire to
further his education by completing college and obtaining a master’s degree. Defendant
expressed his remorse for the offense in this case, stating that he “wasn’t in [his] right
mind” and that he “never would have done anything like that to an elderly lady.” Defendant
denied pushing the victim. He testified that he “snatched her purse” and “took off.”

        Upon questioning by the trial court, Defendant acknowledged that he “used to sell
drugs.” Regarding Defendant’s PTSD diagnosis, the trial court asked, “Did you have some
guilt issues back in 1990, through that period of time, that you were not able to really
complete what you wanted to do regarding your athletic ability?” Defendant answered, “It
caused me to get off track of what I really wanted to do.” The trial court noted that
Defendant had “probably one of the worst records” it had ever seen. Defendant
acknowledged that he had prior parole and probation violations. Regarding his prior
conviction for criminally negligent homicide, Defendant stated that the victim jumped in
his car, put a gun to his head, and pulled the trigger three times. Defendant stated that he
grabbed the gun from the victim and it “went off[,]” killing the victim.

       At the conclusion of the sentencing hearing, the trial court stated that it had
considered the presentence report, the evidence presented at the sentencing hearing, the
principles of sentencing, and the arguments of counsel. The court discussed the purposes
and principles of the Sentencing Act as they related to the facts of this case, noting that
“the foremost purpose . . . is to promote justice.”

       The court applied the following enhancement factors to Defendant’s sentence:
Defendant had a previous history of criminal convictions or criminal behavior in addition
to those necessary to establish the appropriate range, and the victim of the offense was
particularly vulnerable because of age. The trial court found no applicable mitigating
factors. In considering the seriousness of the offense, the court stated, “just how serious is
the offense of robbery of a 73-year-old lady, innocent as the driven snow, doing what our
Declaration of Independence says about our country, that we have been given certain God-
                                            -5-
given rights of life, liberty, and the pursuit of happiness. This lady was pursing those rights
and this happens to her.” The trial court also considered the need to promote respect for
the law, the need for deterrence, and Defendant’s potential for rehabilitation, and the court
determined that “none of those are good for [Defendant].”

      The trial court stated that Defendant had wasted 24 years of his life committing
crimes. The court further stated:

       I wish you were a Range I offender to where we wouldn’t have to give you
       so much time. I wish that you had grabbed at your early age the importance
       of athletics and what you were pursuing. But after making mistakes, you
       never corrected it. You never developed into what you could be, and that’s
       your fault.

       The trial court imposed the maximum sentence within the range of 10 years’
incarceration, concluding that confinement was necessary based on Defendant’s long
history of criminal conduct.

                                          Analysis

                                          I. Recusal

        Defendant contends that the trial judge committed reversible error by failing to
recuse himself because he had prosecuted Defendant in 1990 and in 2002 as an assistant
district attorney general. The State responds that the trial judge properly denied the motion
because he expressly stated that he was able to preside impartially over Defendant’s
sentencing and because a person of ordinary prudence in the judge’s position would not
find a reasonable basis for questioning his impartiality.

        “A judge shall disqualify himself or herself in any proceeding in which the judge’s
impartiality might reasonably be questioned.” Tenn. Sup. Ct. R. 10, R.J.C. 2.11 (A). Bases
for which a judge’s impartiality might reasonably be questioned include, as are pertinent
to this case, when the judge has “a personal bias or prejudice” against any of the parties,
“personal knowledge of facts that are in dispute in the proceeding,” has “served as lawyer
in the matter in controversy, or was associated with a lawyer who participated substantially
as a lawyer in the matter during such association,” or has “served in governmental
employment, and in such capacity participated personally and substantially as a lawyer or
public official concerning the proceeding.” Tenn. Sup. Ct. R. 10, R.J.C. 2.11 (A)(1),
(A)(6)(a) and (b). “‘[T]he test for recusal is an objective one because the appearance of
bias is just as injurious to the integrity of the courts as actual bias.’” State v. Clark, 610
S.W.3d 739 (Tenn. 2020) (quoting State v. Cannon, 254 S.W.3d 287, 307 (Tenn. 2008)).
                                             -6-
We review a trial court’s denial of a motion to recuse de novo. Tenn. R. Sup. Ct. 10B §
2.01.

        In three companion cases recently decided by our supreme court, the co-defendants
moved to recuse the trial judge, who previously served as a deputy district attorney general
and had supervisory authority over the defendants’ cases. State v. Griffin, 610 S.W.3d 752
(Tenn. 2020); State v. Clark, 610 S.W.3d 739 (Tenn. 2020); State v. Styles, 610 S.W.3d
746 (Tenn. 2020). The trial judge in those cases was serving as the Deputy District
Attorney General at the time the defendants were indicted in February of 2019. In
December of 2019, he was appointed to serve as a trial judge in the Knox County Criminal
Court, and he was assigned to preside over the defendants’ cases. Prior to his appointment
to the bench, the trial judge had no direct involvement in the defendants’ cases and served
only in a supervisory capacity in his role as a prosecutor.

        Our supreme court held that broad supervisory authority, without some evidence
that the judge participated personally and substantially in the case, was an insufficient
reason to reasonably question the judge’s impartiality. The court noted that the analysis to
be conducted “is whether a person of ordinary prudence in the judge’s position, knowing
all the facts known to the judge, would find a reasonable basis for questioning the judge’s
impartiality.” Griffin, 610 S.W.3d at 762 (internal quotations omitted) (emphasis in
original). In Griffin, Clark, and Styles, the supreme court held that the defendants failed to
establish that the trial judge’s supervisory responsibilities in his role as a deputy district
attorney general were personal or substantial in the defendants’ cases. Id.

        Unlike in the cases cited above, the trial judge in this case served in more than a
supervisory capacity – he was directly and substantially involved in the prosecution of
Defendant’s prior case. However, also unlike the cases cited above, the case in which the
trial judge prosecuted Defendant was more than 30 years prior and, therefore, not the
“matter in controversy.” Tenn. Sup. Ct. R. 10, R.J.C. 2.11 (A)(6)(b). In the present case,
there is no question that the trial judge was actively involved in the prosecution of
Defendant in 1990; however, there is nothing in the record to show actual bias or give
reason to question the trial judge’s subjective determination that he should not be required
to recuse himself for lack of impartiality in determining Defendant’s sentence for his 2021
conviction.

        The trial judge explicitly stated that he could preside over Defendant’s sentencing
“fairly, impartially, and without bias.” Defendant alleged in his motion for recusal that the
trial judge made statements during Defendant’s 1990 trial to the effect that “there is a dark
side to [Defendant] which teachers and coaches don’t see, and when the dark side surfaces,
no young girl is safe.” Although defense counsel referenced media coverage of
Defendant’s 1990 trial, no such evidence was introduced. The trial court explained that his
                                            -7-
actions and statements as a prosecutor in the 1990 trial were “legal” and “professional”
only and did not reflect his “personal opinion” about Defendant or indicate any lingering
bias or prejudice toward Defendant.

       Defendant asserts that the trial judge “still carries the 1990 high profile case in which
he prosecuted [Defendant] with him,” creating an appearance of impartiality. Defendant
points to statements by the trial court at sentencing that reference Defendant’s 1990
convictions, including the trial court’s comment that Defendant was “an incredible athlete”
and “extremely strong” in discussing the relative weakness and vulnerability of the victim
and the trial court’s question to Defendant about whether he had “some guilt issues back
in 1990” as a reason for Defendant’s subsequent criminal episodes.

       We disagree with Defendant’s interpretation of any of the trial judge’s actions or
comments as an indication of his hostility, bias, prejudice, or prejudgment of Defendant in
the instant case. See State v. Warner, 649 S.W.2d 580 (Tenn. 1983), rehearing denied
(April 18, 1983). Defendant has failed to establish that the trial judge relied on his
knowledge gleaned from his prior prosecutions of Defendant in sentencing him. Despite
Defendant’s assertion that the trial court “applied enhancing factors or gave the appearance
that the enhancing factors which [were] known only to the [t]rial [c]ourt from the prior
prosecutions” of Defendant, the record shows that the trial court made findings at
sentencing based on the evidence and argument presented at sentencing. Defendant has
likewise failed to establish that the trial judge’s impartiality should be questioned based on
the supreme court’s having overturned Defendant’s 1990 convictions or the trial judge’s
greeting Defendant at his arraignment. We thus conclude that recusal was not objectively
required. Defendant is not entitled to relief on this issue.

                                        II. Sentencing

      Defendant also asserts that the trial court abused its discretion in imposing a
sentence of 10 years, the maximum sentence within the applicable range. The State
responds that the trial court properly sentenced Defendant. We agree with the State.

       This Court reviews challenges to the length of a sentence within the appropriate
sentence range “under an abuse of discretion standard with a ‘presumption of
reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). A trial court must
consider any evidence received at the trial and sentencing hearing, the presentence report,
the principles of sentencing, counsel’s arguments as to sentencing alternatives, the nature
and characteristics of the criminal conduct, any mitigating or statutory enhancement
factors, statistical information provided by the Administrative Office of the Courts as to
sentencing practices for similar offenses in Tennessee, any statement that the defendant

                                             -8-
made on his own behalf, the result of the validated risk and needs assessment, and the
potential for rehabilitation or treatment. T.C.A. §§ 40-35-210(b), -103.

       Likewise, a trial court’s application of enhancement and mitigating factors are
reviewed for an abuse of discretion with “a presumption of reasonableness to within-range
sentencing decisions that reflect a proper application of the purposes and principles of our
Sentencing Act.” Bise, 380 S.W.3d at 706-07. “[A] trial court’s misapplication of an
enhancement or mitigating factor does not invalidate the sentence imposed unless the trial
court wholly departed from the 1989 Act, as amended in 2005.” Id. at 706. “So long as
there are other reasons consistent with the purposes and principles of sentencing, as
provided by statute, a sentence imposed . . . within the appropriate range” will be upheld
on appeal. Id.

        Here, the trial court considered the relevant principles and sentenced Defendant to
a within-range sentence for his conviction. Pursuant to the plea agreement, Defendant was
sentenced as a Range II offender convicted of a Class C felony, with a range of punishment
of six to 10 years. See T.C.A. §§ 39-13-401(b), 40-35-112(b)(3).

       Defendant argues that the trial court abused its discretion by failing to find any
factors in mitigation despite proof of Defendant’s “failing health” and his acceptance into
a rehabilitation program. Although Defendant asserts that the trial court relied on
knowledge gained about Defendant from the trial judge’s prosecution of Defendant in
1990, Defendant does not contest, and we conclude that the record fully supports, the trial
court’s application of two enhancement factors: that Defendant had a previous history of
criminal convictions or criminal behavior in addition to those necessary to establish the
appropriate range, and that the victim of the offense was particularly vulnerable because of
age. See Id. § 40-35-114(1) and (4).

        “The application of a single enhancement factor can justify an enhanced sentence.”
State v. John M. Banks, No. M2019-00017-CCA-R3-CD, 2020 WL 5015888, at *10 (Tenn.
Crim. App. Aug. 25, 2020) (citing State v. Bolling, 75 S.W.3d 418, 421 (Tenn. Crim. App.
2001)), perm. app. denied (Tenn. Dec. 2, 2020). We also point out that the trial court would
have been within its discretion to impose a maximum in-range sentence without finding
any applicable enhancement factors, “as long as there are reasons consistent with the
statutory purposes and principles of sentencing.” State v. Christopher Scott Chapman, No.
M2011-01670-CCA-R3-CD, 2013 WL 1035726, at *9 (Tenn. Crim. App. Mar. 13, 2013)
(citing Bise, 380 S.W.3d at 706; State v. Carter, 254 S.W.3d 335, 345-46 (Tenn. 2008)),
no perm. app. filed.

      We conclude that the trial court properly sentenced Defendant. The trial court
considered the relevant principles and sentenced Defendant to a within-range sentence.
                                           -9-
Based on the evidence presented at the sentencing hearing and Defendant’s criminal history
provided in the presentence report, the sentence imposed was not excessive, and the trial
court did not abuse its discretion. Accordingly, we conclude that Defendant is not entitled
to relief as to this issue.

                                   III. Cumulative Error

       Finally, Defendant asks this Court to reverse his conviction on the basis of
cumulative error. The cumulative error doctrine embodies the idea that a multiplicity of
errors, though individually harmless, may in the aggregate violate a defendant’s due
process right to a fair trial. State v. Hester, 324 S.W.3d 1, 76-77 (Tenn. 2010). To warrant
reversal of a conviction or sentence under the doctrine of cumulative error, there must have
been more than one error committed by the trial court. State v. Herron, 461 S.W.3d 890,
910 (Tenn. 2015) (citing Hester, 324 S.W.3d at 77). Defendant has failed to establish any
individual error. No error renders the cumulative error doctrine barren.

                                     CONCLUSION

       After a careful review of the record, we affirm the judgment of the trial court.




                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                           - 10 -